397 F.Supp.2d 260 (2005)
Albert Henry CORLISS, Plaintiff,
v.
CITY OF FALL RIVER and Does 1-10, Defendants.
No. CIV.A. 05-11406-DPW.
United States District Court, D. Massachusetts.
November 1, 2005.
*261 *262 Thomas F. McGuire, Jr., McGuire & Coughlin PC, Fall River, MA, for City of Fall River, Defendant.

MEMORANDUM AND ORDER
WOODLOCK, District Judge.
The Plaintiff has returned to this Court with a new federal civil rights theory nine months after I dismissed his first law suit, which involved a state law conversion claim against the same Defendants based upon the same set of underlying facts, for lack of subject matter jurisdiction. In the nine-month period between the dismissal of his first suit and the commencement of his second, the applicable three-year statute of limitations as to both his conversion and his civil rights claims ran out. As a consequence, the Plaintiff seeks refuge in the Massachusetts one-year renewal statute and argues that, having returned to the court before the protection of the renewal statute lapsed, he can benefit from an extended statute of limitations. The Defendants have moved to dismiss. I find that while the Massachusetts renewal statute can, as a general proposition, function to extend the statute of limitations for § 1983 actions, it may not do so here because the new federal civil rights theory does not present a "new action for the same cause" as the original conversion claim I dismissed.

I. BACKGROUND
Pro se Plaintiff, Albert Henry Corliss, alleges that on or about May 3, 2001 a towing company improperly towed his 1988 Nissan pick-up truck from the Watuppa Indian Reservation in Fall River on the instructions of the Fall River Police Department. Mr. Corliss first learned that his vehicle had been towed, as opposed to stolen, when he received a written notice dated June 30, 2001 from the towing company. The written notice stated that the vehicle was towed at the request of the Fall River Police Department. It is unclear precisely when Mr. Corliss received this letter, but it was certainly before December 26, 2001 because on that date he composed a letter to the towing company referencing the June 30, 2001 notice.
Mr. Corliss filed his first suit based on these facts on April 27, 2004. See Corliss v. Levesque Auto Services, Inc., No. 04-cv-10834-DPW. The Plaintiff sought relief against the towing company (Levesque Auto Services, Inc.), the Fall River Police Department, and Does 1-10 under Mass. Gen. Laws ch. 266, § 120D for conversion. Mr. Corliss identified the damages as equal to the fair market value of his truck ($1500) at the time of the conversion and any other costs that the Court may deem appropriate. In a Memorandum and Order issued October 13, 2005, I found neither diversity nor federal question jurisdiction over that essentially state law dispute and accordingly granted the Fall River *263 Police Department's motion to dismiss the action in its entirety pursuant to Fed.R.Civ.P. 12(b)(1).
On July 5, 2005, the Plaintiff filed the present lawsuit in this Court against the City of Fall River (the "City") and Does 1-10, but not against Levesque Towing, seeking relief under 42 U.S.C. § 1983 for what he now styles as a violation of his First Amendment right to peaceably assemble based on the towing incident. He does not attempt to renew the conversion claim. The Plaintiff is seeking recovery of his goods, damages and an end to what he calls the institutionalized behavior by the City which he claims has effectively deprived the Nemasket Troy Indian Tribe of the peaceful enjoyment of their deeded reservation. The City has moved for dismissal pursuant to Fed.R.Civ.P. 12(b)(6) for failure to state a claim, arguing that the applicable statute of limitations has run.

II. DISCUSSION
A. Standard of Review Under 12(b)(6)
Under Fed.R.Civ.P. 12(b)(6), a court may only dismiss a complaint "if it is clear that no relief could be granted under any set of facts that could be proved consistent with the allegations." Lalonde v. Textron, Inc., 369 F.3d 1, 6 (1st Cir.2004)(citing Swierkiewicz v. Sorema N.A., 534 U.S. 506, 514, 122 S.Ct. 992, 152 L.Ed.2d 1 (2002)). Where the motion for dismissal is premised on the running of the applicable limitations period, the pleader's allegations must leave "no doubt that [the] asserted claim is time-barred." Jorge v. Rumsfeld, 404 F.3d 556, 561 (1st Cir.2005) (citing LaChapelle v. Berkshire Life Ins. Co., 142 F.3d 507, 509 (1st Cir.1998)).
I recognize that I must hold a pro se plaintiff's allegations "to less stringent standards than formal pleadings drafted by lawyers." Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972). "Nonetheless, pro se plaintiffs must comply with the applicable procedural and substantive rules of law, and dismissal remains appropriate when the court lacks jurisdiction over the claims or the parties and when the complaint fails to even suggest an actionable claim." Overton v. Torruella, 183 F.Supp.2d 295, 303 (D.Mass.2001). See also Lefebvre v. Commissioner of Internal Revenue, 830 F.2d 417, 419 (1st Cir.1987).
B. The Basic Statute of Limitations
The statute of limitations applicable to an action for conversion under Massachusetts law is Mass. Gen. Laws ch. 260, § 2A, which provides that: "Except as otherwise provided, actions of tort, actions of contract to recover for personal injuries, and actions of replevin shall be commenced only within three years next after the cause of action accrues." See Stark v. Advanced Magnetics, Inc., 50 Mass.App.Ct. 226, 232, 736 N.E.2d 434 (2000) (holding that actions for conversion must be bought within the three years provided by Mass. Gen. Laws ch. 260, § 2A). The same provision applies to this § 1983 action because "[t]he Supreme Court directs federal courts adjudicating civil rights claims under 42 U.S.C. § 1983 to borrow the statute of limitations applicable to personal injury actions under the law of the forum state. Where a state has more than one statute of limitations that applies to personal injury actions, a federal court should borrow the state's general or residual personal injury statute of limitations. In Massachusetts, that statute is Mass. Gen. Laws ch. 260, § 2A[.]" Street v. Vose, 936 F.2d 38, 39 (1st Cir.1991)(internal citations omitted).
As a matter of state law, Mr. Corliss' tort claim accrued at the time he was *264 injured. Dinsky v. Town of Framingham, 386 Mass. 801, 803, 438 N.E.2d 51 (1982). Since Mr. Corliss filed his first suit on April 27, 2004, chronologically less than three years after the towing and a fortiori less than three years after he acknowledged receiving notice of the towing, Mr. Corliss' first action was plainly filed within the statute of limitations period.[1]
By contrast, Mr. Corliss' § 1983 action, considered separately, was not filed within the appropriate statute of limitations period after the civil rights claim accrued. The question of when a § 1983 cause of action accrues is a matter of federal law. Case law dictates that the accrual period begins in § 1983 actions "when the plaintiff knows or has reason to know of the injury which is the basis of the action." Street, 936 F.2d at 40 (citing Torres v. Superintendent of Police, 893 F.2d 404, 407 (1st Cir.1990)). See also Nieves-Marquez v. Puerto Rico, 353 F.3d 108, 119-20 (1st Cir.2003) (A claim accrues "when facts supportive of a civil rights action are or should be apparent to a reasonably prudent person similarly situated." (citation omitted)). Here, the § 1983 cause of action accrued, at the latest, when Mr. Corliss received the written notice informing him that his vehicle had been towed at the request of the Fall River Police Department. Since Mr. Corliss must have received the written notice before December 26, 2001, this action should have been filed by December 26, 2004, at the latest, to be timely according to Mass. Gen. Laws ch. 260, § 2A. Because Mr. Corliss did not file the present suit until July 5, 2005, the only way this suit can survive the Defendants' motion is if the § 1983 action comes within the scope of the Massachusetts renewal statute.
C. The Renewal Statute
Mass. Gen. Laws ch. 260, § 32, the renewal statute provides:
If an action duly commenced within the time limited in this chapter is dismissed for insufficient service of process by reason of an unavoidable accident or of a default or neglect of the officer to whom such process is committed or is dismissed because of the death of a party or for any matter of form, or if, after judgment for the plaintiff, the judgment of any court is vacated or reversed, the plaintiff or any person claiming under him may commence a new action for the same cause within one year after the dismissal or other determination of the original action, or after the reversal of the judgment; and if the cause of action by law survives the executor or administrator or the heir or devisee of the plaintiff may commence such new action within said year.
(emphasis supplied)
Mr. Corliss contends that the present suit is not time-barred because his original action was dismissed for a "matter of form" (lack of subject matter jurisdiction) and that the present action is a "new action for the same cause" filed within one year after my dismissal of the first action on October 13, 2004.
1. Does the Renewal Statute Apply?  If Mr. Corliss had brought a suit in state court against the same defendants *265 for conversion after I dismissed his original federal suit, the state court would have been obligated to allow the action, at least with respect to timeliness, based on Mass. Gen. Laws ch. 260, § 32. See e.g. Liberace v. Conway, 31 Mass.App.Ct. 40, 42-43, 574 N.E.2d 1010 (1991). Similarly, if Mr. Corliss had originally brought his § 1983 action based on a First Amendment violation and I had dismissed it last year on the basis of some matter of form and he was now bringing the § 1983 action again having cured that defect, I would also be obligated to allow the action, at least with respect to timeliness, based on Mass. Gen. Laws ch. 260, § 32. See e.g. Hakala v. Deutsche Bank AG, 343 F.3d 111, 115-16 (2nd Cir.2003).
This renewal result as to § 1983 actions follows from the reasoning the Supreme Court used identifying the statute of limitations for § 1983 action. In reaching the conclusion that federal courts must apply the basic state statute of limitations to § 1983 claims, the Court held that not only is the length of the limitations period to be governed by state law, so too are closely related questions of tolling and application. Wilson v. Garcia, 471 U.S. 261, 269, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985). "In virtually all statutes of limitations the chronological length of the limitation period is interrelated with provisions regarding tolling, revival and questions of application." Id. at 269, n. 17, 105 S.Ct. 1938 citing Johnson v. Railway Express Agency Inc., 421 U.S. 454, 464, 95 S.Ct. 1716, 44 L.Ed.2d 295 (1975). See also Hardin v. Straub, 490 U.S. 536, 538, 109 S.Ct. 1998, 104 L.Ed.2d 582 (1989)(finding that since the chronological length of the limitation period is interrelated with provisions regarding tolling, revival, and questions of application in virtually all statutes of limitations, courts "should not unravel state limitations rules unless their full application would defeat the goals of the federal statute at issue.").
Although research has discovered no reported cases in which either federal or state courts have addressed the specific issue of whether this instruction means Mass. Gen. Laws ch. 260, § 32 applies to § 1983 actions, the Tenth Circuit applied the teaching of Hardin v. Straub to mean that the applicable Oklahoma state renewal/savings provision, which is "an integral part of a state's limitations and tolling rules", should apply to § 1983 actions. Brown v. Hartshorne Public School District No. 1, 926 F.2d 959, 962 (10th Cir.1991). The Seventh and Eighth Circuits have come to the same conclusion regarding the applicability of the Illinois and Arkansas renewal savings provisions to § 1983 actions. Beck v. Caterpillar Inc., 50 F.3d 405, 406 (7th Cir.1995)(concluding that "it only makes sense to apply the state's tolling and savings provisions, for they are interrelated"); and Miller v. Norris, 247 F.3d 736, 739 (8th Cir.2001) ("Because a plaintiff in a state action that is governed by the three-year time limitation in Ark.Code Ann. § 16-56-105(3) may claim the benefits provided by the saving statute, a plaintiff in a § 1983 action, which is governed by the same statute of limitations, also may do so.") I conclude that the Massachusetts renewal/savings provision enacted in Mass. Gen. Laws ch. 260, § 32 applies to § 1983 actions brought in federal court because it is equally interrelated with the length of the applicable statute of limitations.
Here, however, the matter is more complex because Mr. Corliss originally brought a state claim on a conversion theory that I dismissed and now he has brought a federal claim on a civil rights theory that borrows a state law limitation period. The only way that Mr. Corliss' present action can be saved is if the renewal *266 statute applies the same limitation rules to his civil rights action as to his original action for conversion. Thus, this suit can only be saved if the original action was dismissed, as § 32 directs, for a "matter of form" and if the "new action" is "for the same cause". I now turn to those two questions.
2. Was the Dismissal of the Previous Case for a Matter of Form?  In cases considering whether or not a case was dismissed for a "matter of form", Massachusetts courts have focused on the question of whether or not the dismissal concerned the merits. That is the essence of what is presupposed when addressing what it means to be "a matter of form." See generally, Liberace v. Conway, 31 Mass.App.Ct. 40, 44, 574 N.E.2d 1010 (1991).
Case law has also framed the "matter of form" question as involving the distinguishable inquiry of whether the defendant had actual notice that a court action had been initiated against him within the original statute of limitations period.[2]Id.
Here, I find that my original dismissal did not concern the substance of the question in controversy. Dismissing an action for want of subject matter jurisdiction because it is brought in the wrong court is plainly "a matter of form" within the meaning of Mass. Gen. Laws ch. 260, § 32. Rodi v. Southern New England School of Law, 389 F.3d 5, 18 (1st Cir.2004) referencing Ciampa v. Beverly Airport Commission, 38 Mass.App.Ct. 974, 974-75, 650 N.E.2d 816 (1995). See, e.g., Loomer v. Dionne, 338 Mass. 348, 351-52, 155 N.E.2d 411 (1959)(plaintiff incorrectly brought the personal injury action in the Superior Court instead of the District Court); Boutiette v. Dickinson, 54 Mass.App.Ct. 817, 768 N.E.2d 562 (2002)(plaintiff brought an action in the District Court seeking equitable relief unavailable in that forum); Carroll v. City of Worcester, 42 Mass.App.Ct. 628, 678 N.E.2d 1344 (1997) (plaintiff had brought an action in the District Court instead of the Superior Court, which has exclusive jurisdiction of tort actions brought against a public employer).
Moreover, I find that the only identified defendant in the present suit, the City of Fall River, had actual notice of the first suit and knew Mr. Corliss was resorting to the courts to pursue a claim against the City for the towing incident. Although Mr. Corliss named the Fall River Police Department in his first suit, the City of *267 Fall River's Corporation Counsel filed the motion to dismiss and accompanying memorandum in that action on behalf of the Police Department. Plainly, the City had awareness of Plaintiff's objections to the role of its entities in the towing incident. The City cannot obtain dismissal arguing lack of notice of the original claim.
I will, however, dismiss this suit against Does 1-10 on this ground. Whoever they are, they were not served in the first suit, so they were not put on notice that Plaintiff sought redress from the towing incident. Mass. Gen. Laws ch. 260, § 32 cannot save any renewed claims against these unnamed and consequently unserved defendants.
3. Does the Current Case Involve the Same Cause as the Previous Case?  In arguing that I should consider the present § 1983 action as the "same cause" as the conversion claim in the original suit for the purpose of Mass. Gen. Laws ch. 260, § 32, Mr. Corliss points to the fact that the statute uses the term "same cause" not "same cause of action". From this he appears to contend that "cause" as used in the statute has a broader meaning than "cause of action." In this connection, he argues that being "sister" claims "under the skin" is sufficient under Mass. Gen. Laws ch. 260, § 32, relying upon Rodi v. Southern New England School of Law, 389 F.3d 5, 18 (1st Cir.2004). I observe, however, that Rodi found the original and subsequent lawsuits were "sisters under the skin" because "they involve[d] the same parties, the same events, the same nucleus of operative facts, and the same causes of action." Id. (emphasis supplied). Mr. Corliss also invokes the purpose of the renewal statute, which he terms "basic fairness," observing that the Supreme Judicial Court wrote almost two centuries ago in describing an earlier version of the renewal provision that the provision was "a remedial statute to be given a liberal construction" in favor of the plaintiff. Coffin v. Cottle, 33 Mass. 383, 16 Pick. 383, 385-86 (1835).
I cannot agree that the conversion action and the § 1983 actions fit the First Circuit's familial metaphor as "sisters under the skin". Homely metaphors aside,[3] to accept Plaintiff's contention would require me to stretch the Massachusetts renewal statute beyond its intended purpose of preserving the right to renew what is essentially the same cause of action after curing the procedural defect. See Coffin, 33 Mass. 383, 16 Pick. at 385-86; Lawrence v. Emma, 2002 WL 31424326, * 2 (Mass.App.Ct.2002) ("[U]nder Mass. Gen. Laws ch. 260 § 32, if the defendants' motions to dismiss for defects in the service of process had been allowed, the plaintiff would have had the right to recommence the action."(emphasis supplied)); Jameson v. Levoie, 3 Mass.L.Rptr. 597 (Mass.Super.1995)(holding that Mass. Gen. Laws ch. 260 § 32 permits "re-filing within one year"). To do so would essentially repudiate the purposes of statutes of limitation. Burnett v. New York Central Railroad Co., 380 U.S. 424, 428, 85 S.Ct. 1050, 13 L.Ed.2d 941 (1965). Burnett explained that
Statutes of limitations are primarily designed to assure fairness to defendants. Such statutes promote justice by preventing surprises through the revival of claims that have been allowed to slumber *268 until evidence has been lost, memories have faded, and witnesses have disappeared. The theory is that even if one has a just claim it is unjust not to put the adversary on notice to defend within the period of limitation and that the right to be free of stale claims in time comes to prevail over the right to prosecute them. Moreover, the courts ought to be relieved of the burden of trying stale claims when a plaintiff has slept on his rights.
Id. at 428, 85 S.Ct. 1050 (1965) (internal citation and quotation omitted). To be sure, this "policy of repose, designed to protect defendants," may be outweighed "where the interests of justice require vindication of the plaintiff's rights" in cases where the plaintiff has not slept on those rights. Id. State renewal or "savings statutes" are one of the "methods for preserving causes of action which would otherwise be barred by the passing of a limitation period" in cases where the plaintiff has simply filed a case that is dismissed for curable procedural reasons. Id. at 431, 85 S.Ct. 1050.
As a linguistic matter, I observe that while Mass. Gen. Laws ch. 260, § 32 states that a plaintiff "may commence a new action for the same cause within one year after the dismissal"  as opposed to "may commence a new action for the same cause of action within one year after the dismissal"  the relevant paragraph later states "and if the cause of action by law survives the executor or administrator or the heir or devisee of the plaintiff may commence such new action within said year." (emphasis supplied). A common sense reading of Mass. Gen. Laws ch. 260, § 32 as a whole establishes that the Legislature intended the initial phrase "a new action" followed by "same cause" and then the phrase "original action" to refer to the term of art "cause of action." Case law supports this interpretation. See e.g. Hemric v. Reed and Prince Manufacturing Co., 739 F.2d 1, 3 (1st Cir.1984), where the Court used the phrase "cause of action" and "cause" interchangeably.
Whether a subsequent suit is for the "same cause" as the original suit has been delineated somewhat in the case law. Hemric is one side of the line. There, the Plaintiff argued that while "his present cause of action  a tort claim for damages  is not really the `same cause' as a claim for compensation benefits,... the Supreme Judicial Court of Massachusetts would interpret § 32 liberally and find that this claim comes within its terms." Id. The First Circuit rejected the argument concluding "[t]hough we are sympathetic to the plaintiff's plight, we cannot find on these facts that the plaintiff's action was saved by § 32" for several reasons including the fact that the "plaintiff's present cause of action is not the same as the one he pressed in North Carolina." Id.
On the other side of the line are Boutiette v. Dickinson, 54 Mass.App.Ct. 817, 819, 768 N.E.2d 562 (2002) and Rodi where the Massachusetts Appeals Court and the First Circuit, respectively, rejected the defendants' arguments that the original and subsequent claims were not for the same causes of action. In Boutiette, 54 Mass.App.Ct. at 819, 768 N.E.2d 562, the Court was "not persuaded by the defendant's attempt to portray the Municipal District Court action as different in kind from the District Court action, on the ground that the former sought only enforcement of the Texas judgment while the latter asserted the plaintiff's underlying claims. Both actions sought enforcement of the plaintiff's rights in respect of the same causes of action, and the plaintiff had no reason prior to the dismissal of the Municipal Court action to assert the underlying claims in the Massachusetts courts."
*269 Similarly, in Rodi, 389 F.3d at 18, as noted above, the First Circuit concluded that an earlier New Jersey action for claims including fraudulent inducement, breach of fiduciary duties, and breach of contract, and the fraudulent misrepresentation claim in the subsequent Massachusetts action were "sisters under the skin" because "they involve the same parties, the same events, the same nucleus of operative facts, and the same causes of action."[4]
The circumstances of the present dispute plainly fall on the Hemric rather than the Rodi or Boutiette side of the line. It is true that as in Rodi Mr. Corliss' two suits "involve the same parties, the same events, [and] the same nucleus of operative facts", but they cannot be considered the "same causes of action" because they seek to redress different wrongs. In Mr. Corliss' first suit he sought damages equal to the fair market value of his truck at the time of the conversion and any other costs that the Court might have deemed appropriate for a simple conversion of property. In the present suit Mr. Corliss is seeking not only recovery of his goods and damages, but also the broad civil rights remedy of a court order to stop what he calls the institutionalized behavior on behalf of the City effectively depriving the Nemasket Troy Indian Tribe of the peaceful enjoyment of their deeded reservation contrary to the First Amendment. There are differences of substantial orders of magnitude between the tort of conversion and the First Amendment's right of assembly. They are differences of kind not degree, as when a constitutional claim tracks a constitutional tort.[5] I conclude that Mr. Corliss' contention that the towing amounts to an interference with his First Amendment right to peaceably assemble is not a new action for the same cause as an action for simple conversion and I must therefore grant the City of Fall River's motion to dismiss.

III. CONCLUSION
For the reasons set forth more fully above, the City of Fall River's motion to dismiss is GRANTED.
NOTES
[1]  "[W]hen a cause of action in either contract or tort is based on an inherently unknowable wrong, it accrues when the injured person knows or in the exercise of reasonable diligence should know of the facts giving rise to the cause of action." Dinsky v. Town of Framingham, 386 Mass. 801, 803, 438 N.E.2d 51 (1982). I need not decide whether the towing and the alleged conversion contrary to Mass. Gen. Laws ch. 266, § 120D was an inherently unknowable wrong because the question is not outcome determinative given the relevant dates in this case.
[2]  There is a suggestion in the case law that "renewal statute[s] [do] not apply where the original action which was dismissed for lack of jurisdiction was brought by plaintiff ... wilfully or with great negligence and not in good faith." See generally C.T. Drescsler, Annotation, Statute permitting new action after failure of original action commenced within period of limitation, 6 A.L.R.3d 1043, § 4[b] (2004). See also Loomer v. Dionne, 338 Mass. 348, 352, 155 N.E.2d 411 (1959)(finding that the first action was dismissed as a matter of form because (1) there was "no default or other neglect in the prosecution of the case", (2) the first action was not "intentionally brought in the wrong court," and (3) this was not "a case of such gross negligence, if there should be such a doctrine, as to preclude the plaintiffs from taking advantage of ch. 260 § 32") and Boutiette v. Dickinson, 54 Mass.App.Ct. 817, 819, 768 N.E.2d 562 (2002)(finding that "[t]here is no indication in the record that the plaintiff attempted for dilatory purposes to prolong limitations period by reliance on the statute"). Those factors have not been argued here, nor is it likely I would make the requisite findings of intentional bad faith in an action brought by a pro se litigant who offered several somewhat arguable justifications for federal jurisdiction in his opposition to the original motion to dismiss. Given that Mass. Gen. Laws ch. 260 § 32 is "a remedial statute to be given a liberal construction" in favor of the plaintiff, Hallisey v. Bearse, 2000 Mass.App. Div. 311, 2000 WL 1728139, *2 (2000) citing Coffin v. Cottle, 33 Mass. 383, 16 Pick. 383, 385-86 (1835), such a finding must be considered with great care.
[3]  The arresting sororal allusion, which gave rise to such rhetorical flourishes during the argument of the motion as references to the "DNA" of the legal theories, is appropriately subject to Cardozo's caution that "[m]etaphors in the law are to be narrowly watched, for starting as devices to liberate thought, they end often by enslaving it." Berkey v. Third Avenue Railway Co., 244 N.Y. 84, 94, 155 N.E. 58 (1926).
[4]  I note that the plaintiff in Rodi also filed a new Mass. Gen. Laws ch. 93A claim in the Massachusetts action. Neither the parties nor the court considered whether the new ch. 93A claim could be considered as the "same cause" under Mass. Gen. Laws ch. 260, § 32 because the defendants did not challenge that the claim was filed within the four year statute of limitations for ch. 93A actions.
[5]  I recognize that the Supreme Court has said that "[a]lmost every § 1983 claim can be favorably analogized to more than one of the ancient common-law forms of action." Wilson v. Garcia, 471 U.S. 261, 272-73, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985). In Wilson, the respondent alleged that he was injured by a New Mexico State Police officer who used excessive force to carry out an unlawful arrest. His § 1983 Fourth Amendment claim was therefore the state action version of common law causes for false arrest and assault and battery. Wilson v. Garcia, 471 U.S. 261, 273, 105 S.Ct. 1938, 85 L.Ed.2d 254 (1985). Reasoning by analogy cannot bridge the gap between the cause of action alleged by Mr. Corliss in his first case and that alleged in his second.